Patterson, J.
The appeals in these actions are from judgments entered upon the reports of a referee, and may be considered together. The only matter requiring particular examination is the correctness of the referee’s findings as to the amount allowed for damages to the rental value of certain premises; these being common-law actions to recover for alleged loss of rents in consequence of the construction, maintenance, and operation of an elevated railroad in front of the premises mentioned in the complaint. On an examination of the referee’s reports, we do not find any error in the principle upon which he awarded damages, or in ins conclusions as to the amount of damage sustained. He has expressly considered the subject of the property having been benefited by the railway structure being built in front of it, and the location of the station, and he found, as matter of fact, that special benefits *946bad accrued to the property in consequence thereof, and that, as matter of law, they must be set off against the damages sustained; and, with that finding of fact and conclusion of law in each case, he directs judgment for specific amounts, which, on all the testimony, we think he was justified in adopting as the fair balance of damages to which the plaintiffs were respectively entitled. Judgments affirmed, with costs.